IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2218
                             Filed February 20, 2019


IN THE INTEREST OF J.W.,
Minor Child,

J.W., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary Jane

Sokolovske, Judge.



       A father appeals the termination of his parental rights to his minor child.

AFFIRMED.




       John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant father.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Michelle M. Hynes of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor child.



       Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                          2


MULLINS, Judge.

       A father appeals the termination of his parental rights to his minor child

pursuant to Iowa Code section 232.116(1)(d), (e), (h), (i), and (l) (2018).1 On

appeal, the father simply asserts the court erred in terminating his rights under

each of the grounds cited in the termination order. He provides no facts, argument,

or analysis in support of his assertions. His failure to do so waives error. See Iowa

R. App. P. 6.903(2)(g)(3); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000)

(“A broad, all encompassing argument is insufficient to identify error in cases of de

novo review.”); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will not

speculate on the arguments [a party] might have made and then search for legal

authority and comb the record for facts to support such arguments.”); Inghram v.

Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits

of this case would require us to assume a partisan role and undertake the

appellant’s research and advocacy. This role is one we refuse to assume.”).

Although we acknowledge termination-of-parental-rights appeals are expedited

and the opportunity for briefing is abbreviated, see generally Iowa R. App. P. 6.201,

the father’s position is not adequately formulated to facilitate our review.

Consequently, we affirm the termination of his parental rights.

       AFFIRMED.




1
  The mother’s appeal was dismissed by the supreme court as a result of her failure to
timely file her petition on appeal.